Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10296811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In view of applicant’s amendments/arguments filed on 02/11/2021, with respect to claims 21-23, 27, 41-42, all prior rejections/objections are withdrawn and claims 21-23, 27 and 41-42 are allowed. Claims 37-40 were indicated as allowed in the last office action mailed on 10/27/2020.

Applicant’s arguments with respect to claim(s) 28-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejections are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 28-33, 36 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al. (US20020198936) hereafter McIntyre in view of McIntyre in view of Kraus et al. (US20080205771) hereafter Kraus.

1.  Regarding claim 28, McIntyre discloses a method (para 0104 discloses a method and multiple figs such as figs 23, 1, 5, 2, 6 and 21) comprising: accessing a first image collection comprising first images (para 0104 discloses accessing a first image collection comprising plurality of first images from the first user’s collection) and a second image collection comprising second images (para 0105 discloses accessing a second image collection comprising plurality of first images from the second user’s collection meeting the limitations of the second image collection comprising second images); performing image processing on the first images of the first image collection and the second images of the second image collection (paras 0104-0105 discloses selecting one or more images from the first user’s image collection and selecting one or more images from the second user’s collection for inclusion in the photo product such as a photo album or a photo montage containing numerous pictures (i.e performing image processing on the first images of the first image collection and the second images of the second image collection to produce a photo product obviously meets the limitations of image processing, examiner notes that photo product photo montage or photo albumin is an image processing technique absent the specifics of the image processing)) (para 0104 discloses a photo product containing numerous pictures, such pictures (images) may be of the “same event or a particular event” attended by the first user, second user and an authorized third party, para 0105 discloses selection of one or more images from the second user collection to be added to the photo product (i.e obviously of the same event photo product disclosed in para 0104) attended by the first user, the second user and an authorized third party meeting the limitations of inferring a particular event from the first image collection and the second image collection, examiner notes that the specifics of the particular event are not required by the current claim); and performing event-specific processing on at least one of the particular first image (para 0104 discloses selecting (i.e performing event-specific processing) one or more images (i.e the particular first image) for inclusion in a photo product containing numerous pictures, such pictures (images) may be of the “same event” attended by the first user, second user and an authorized third party meeting the limitations of performing “event specific” processing on at least one of the particular first image, examiner notes that the details of the performing processing are not required by the current claim)
	Kraus discloses processing images to obtain first metadata reflecting image content of the first images and second metadata reflecting image content of the second images and based at least on the first metadata and the second metadata automatically inferring the particular event (fig 1 shows the first plurality of images and the second plurality of images and paras 0002, 0031 discloses computing similarity between the images (i.e the first plurality of images and the second plurality of images) based on the scene content features (i.e the same people, same clothing, similar or same color and textual based histograms (i.e obviously obtaining the first metadata and the second metadata reflecting image content in the images to determine (computing or automatically) the same event (i.e the particular event) obviously meeting the above claim limitations), examiner notes that the specifics of the first metadata and the second metadata are not required by the current claim). At the time of the invention was made, McIntyre and Kraus are combinable because they are from the same field of endeavor and are analogous art. The suggestion/motivation would be an automatic and advantageous classification of the images into events at paras 0002-0005 and 0010. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kraus in the method/system of McIntyre to obtain the invention as specified in claim 28.

2. Regarding claim 29 see the explanation of claim 28. Due to the recital of or in claim 28, the limitations of claim 29 are not required to be met.

3. Regarding claim 30 see the explanation of claim 28. Due to the recital of or in claim 28, the limitations of claim 30 are not required to be met.

4. Regarding claim 31, McIntyre and Kraus discloses the method of claim 28. McIntyre disclose at para 0104 selection of one or more pictures , further comprising: inferring that a plurality of events are represented in the first image collection and the second image collection; and grouping individual second images of the second image collection into individual event-specific groups for individual events of the plurality (para 0104 discloses a photo product containing numerous pictures, such pictures (images) may be of the “same event” attended by the first user, second user and an authorized third party, para 0105 discloses selection of one or more images from the second user collection to be added to the photo product (i.e obviously of the same event photo product disclosed in para 0104) attended by the first user, the second user and an authorized third party meeting the limitations of inferring a plurality of same events from the first image collection and the second image collection and grouping (selecting) individual second images of the second image collection into individual event-specific groups for individual events of the plurality, examiner notes that the claim does not require the events as being different, also plurality would also be obvious to one of ordinary skill in the art in view of the grouping as a “same event”).  

5. Regarding claim 32, McIntyre and Kraus disclose the method of claim 31. McIntyre disclose further wherein the first image collection is associated with a first user and the second image collection is associated with a second user (paras 0104 and 0105 discloses wherein the first image collection is associated with a first user and the second image collection is associated with a second user).  

6. Regarding claim 33, McIntyre and Kraus disclose the method of claim 32. McIntyre disclose, further comprising: presenting individual second images of the second image collection to the first user such that the individual second images are grouped according to the individual event-specific groups (para 0104 discloses “an authorized third party (i.e user) selects one or more images of the photos such as the same event, from the above teachings (a first user) and events (from the teachings of “same event” would be obvious and within one of ordinary skill in the art meeting the claim limitations of claim 33).  
7. Regarding claim 36, McIntyre and Kraus disclose the method of claim 28. McIntyre discloses processing the individual first images from the first image collection and the individual second images from the second image collection for the photo product as seen in paras 0104-0105. Kraus discloses (fig 1 shows the first plurality of images and the second plurality of images and paras 0002, 0031 discloses computing similarity between the images (i.e the first plurality of images and the second plurality of images) based on the scene content features (i.e the same people, same clothing, similar or same color and textual based histograms (i.e obviously obtaining the first metadata and the second metadata reflecting image content in the images to determine (computing or automatically) the same event (i.e the particular event) obviously meeting the above claim limitations) of wherein the image processing comprises analyzing at least one of 

8. Regarding claim 43, McIntyre and Kraus disclose the method of claim 28. Kraus discloses wherein: the first metadata comprises first color histograms of the first images, the second metadata comprises second color histograms of the second images, and the automatically inferring that the particular event is represented in the particular first image of the first image collection and the particular second image of the second image collection is based at least on a particular first color histogram of the particular first  (fig 1 shows the first plurality of images and the second plurality of images and paras 0002, 0031 discloses computing similarity between the images (i.e the first plurality of images and the second plurality of images) based on the scene content features (i.e the same people, same clothing, similar or same color and textual based histograms (i.e obviously obtaining the first metadata comprising first color histograms and the second metadata comprising second color histograms reflecting image content in the images to determine (computing or automatically) the same event (i.e the particular event) obviously meeting the above claim limitations of claim 43)	

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre in view of Kraus and in further view of Metcalf (US9305087) hereafter Metcalf.

9. Regarding claim 34, McIntyre and Kraus disclose the method of claim 32. McIntyre discloses the first user collection of images and the second user collection of images as seen in claim 32. McIntyre and Kraus are however silent and do not recite in exact claim language, performed by a social networking application that provides a first account to the first user and a second account to the second user, wherein the first user and the second user have a predefined relationship maintained by the social networking application.  
	Metcalf shows and discloses (figs 1-3 and col 1 lines 7-22, col 3 lines 25-52 shows and discloses sending and receiving the images/ media content etc between multiple users over the network in the social relationship obviously meeting the limitations of a social networking application that provides a first account to the first user and a second account to the second user, wherein the first user and the second user have a predefined relationship maintained by the social networking application). At the time of the invention was made, McIntyre, Kraus and Metcalf are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be an automatic content management at col 1 lines 7-21. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Metcalf in the method of McIntyre and Kraus to obtain the invention as specified in claim 34.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 is allowed. Regarding claim 21, none of the cited arts in combination disclose or suggests “obtain metadata for the plurality of images, wherein the metadata identifies face objects associated with individual person identities present in the plurality of images, each face object comprising a respective occurrence of a respective person identity in an individual image of the image collection; rank the individual person identities relative to one another based at least on individual numbers of occurrences of the face objects of the individual person identities in the image collection; based at least  allowed.

Claim 37 is allowed. Regarding independent claim 37, none of the cited arts in combination (i.e the claim as a whole) disclose or suggests “send, over a network to a remote service, a plurality of images having person identities present in the images, wherein the remote service stores the images in an image collection associated with a user of the client device; access the remote service to obtain content other than the images of the image collection; receive, over the network from the remote service, one or more selected data items other than the plurality of images of the image collection, wherein the one or more selected data items are selected by the remote service and relate to selected person identities that are present in the plurality of images of the image collection; and display the selected data items received from the remote service.”, therefore claim 37 is allowed. Dependent claims 38-40 depends directly or indirectly on claim 37, therefore they are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669